855 So.2d 1239 (2003)
A. Ray PACE, Appellant,
v.
WASTE MANAGEMENT, INC., a Delaware corporation, Appellee.
No. 1D03-2727.
District Court of Appeal of Florida, First District.
October 14, 2003.
James J. Egan, Jacksonville, for Appellant.
Paul M. Harden of Bateman Harden, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated July 24, *1240 2003, and the copy of the complaint attached to appellant's response, we dismiss this appeal as premature because there are related claims pending below. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 100 (Fla.1974); Howland v. DOT, 826 So.2d 1080 (Fla. 1st DCA 2002).
The appellant brought this appeal seeking review of an order titled "Summary Final Judgment Against A. Ray Pace," which purports to enter a final judgment on Counts One and Four of the Complaint "as it relates to the `New York Mauler.'" In these counts, the appellee sought to recover damages for breach of contract and unjust enrichment for non-delivery on a purchase contract. In Count Five of the Complaint, which remains pending below, the appellee seeks to recover damages for civil theft, in part for the monies paid on the purchase contract. These claims all stem from the same transaction and the same set of facts, and are therefore interrelated. Id.
DISMISSED.
BOOTH, BARFIELD and VAN NORTWICK, JJ., concur.